United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                February 15, 2007
                        FOR THE FIFTH CIRCUIT
                        _____________________                Charles R. Fulbruge III
                                                                     Clerk
                             No. 06-30756
                           Summary Calendar
                        _____________________

STACEY W. BRACKENS,

                                                Plaintiff - Appellant,

                                 versus

LILLIA MAY LEWIS BRACKENS,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 5:05-CV-1079
_________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     Stacey    W.   Brackens   (“Stacey”)   filed   suit    against      his

stepmother, Lillia May Lewis Brackens (“Lillia”), alleging that she

had conspired with her lawyer to fraudulently deprive him of his

inheritance from his father’s estate and that in so doing, she had

discriminated against him in violation of the Americans with

Disabilities Act (“ADA”).       The district court found that Stacey

had raised no genuine issue of material fact as to the ADA claim,

and granted summary judgment in favor of Lillia.            The district


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court     dismissed   Stacey’s   remaining   claims   without   prejudice,

finding that diversity jurisdiction was lacking as to those claims,

and declining to exercise supplemental jurisdiction.

     On appeal, Stacey again raises the ADA as a basis for this

court’s jurisdiction, but fails to discuss this claim in his brief

on appeal.     This claim is therefore waived.        See Braud v. Transp.

Serv. Co. of Ill., 445 F.3d 801, 809 n. 17 (5th Cir. 2006); United

Paperworkers Int’l Union AFL-CIO, CLC v. Champion Int’l Corp., 908
F.2d 1252, 1255 (5th Cir. 1990).

     Stacey also argues that the district court erred in dismissing

the remainder of his claims based on diversity of citizenship for

lack of subject matter jurisdiction.**        Section 1332(a) provides,

in relevant part, that “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and

costs ....”      28 U.S.C. § 1332(a).         In his complaint, Stacey

requested $300,000 in property and monies owed, and $250,000 in

punitive damages.      After reviewing the terms of Stacey’s father’s

will, the district court determined that the net value of the

estate was $55,722.29, a valuation supported by two appraisals of

the disputed property. This valuation was not contested by Stacey,

who provided no evidence in opposing Lillia’s Motion for Summary

Judgment to support his contention that he is owed $300,000 from

     **
          The complete diversity of the parties was not disputed.


                                     2
his father’s estate.    The district court thus concluded that

Stacey’s share of the estate could not, under any conditions, meet

the required jurisdictional amount.   After careful review of the

record, we agree.

     The thorough and well-reasoned judgment of the district court

is therefore

                                                        AFFIRMED.




                                3